DISMISS; and Opinion Filed May 6, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00408-CV

                              IN RE NICHOLAS LACY, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F91-02981

                              MEMORANDUM OPINION
                           Before Justices Brown, Molberg, and Nowell
                                   Opinion by Justice Molberg
       Before the Court is relator’s April 8, 2019 petition writ of mandamus in which relator asks

this Court to direct the trial court to rule on relator’s Chapter 64 motion for post-conviction DNA

testing. On April 15, 2019, the trial court issued a written “Notification of Pro Se Motion for Post-

Conviction DNA Testing,” which directed the State to respond to relator’s motion in accordance

with article 64.02 of the Texas Code of Criminal Procedure. The issues presented in the petition

are, therefore, moot. See In re Williams, No. 05-12-00485-CV, 2012 WL 1595080, at *1 (Tex.

App.—Dallas May 7, 2012, orig. proceeding) (mem. op.). Accordingly, we dismiss relator’s

petition for writ of mandamus as moot.




                                                   /Ken Molberg/
190408F.P05                                        KEN MOLBERG
                                                   JUSTICE